Citation Nr: 1450556	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the left lower extremity from May 27, 2009 to January 27, 2012. 

2. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the right lower extremity from May 27, 2009 to January 27, 2012. 

3. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the left lower extremity since January 27, 2012. 

4. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the right lower extremity since January 27, 2012.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).






REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to May 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for peripheral neuropathy in the left lower extremity and peripheral neuropathy in the right lower extremity, assigning each a 10 percent rating effective May 27, 2009.  In a November 2011 rating decision, the RO increased the Veteran's rating for peripheral neuropathy of the bilateral lower extremities, each from 10 to 20 percent disabling, effective May 27, 2009. 

In November 2012, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 



The issues of entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the left lower extremity since January 27, 2012 and entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the right lower extremity since January 27, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From May 27, 2009 to January 27, 2012, the Veteran's peripheral neuropathy of the bilateral lower extremities were manifested by no worse than mild sensory impairment; there is no motor impairment. 

2. Prior to December 09, 2011, the Veteran did not meet the initial eligibility requirements for consideration of TDIU benefits on a schedular basis. 

3. Since December 09, 2011, the Veteran has a combined rating of 70 percent. 
  
4. Since December 09, 2011, the combined effects of the Veteran's service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 for peripheral neuropathy in the left lower extremity from May 27, 2009 to January 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.21, 4.124, Diagnostic Code 8520 (2014).




2. The criteria for an initial evaluation in excess of 20 for peripheral neuropathy in the right lower extremity from May 27, 2009 to January 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.21, 4.124, Diagnostic Code 8520 (2014).

3. Prior to December 9, 2011, the criteria for schedular TDIU are not met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.1, 4.15, 4.16, 4.19 (2014).

4. Since December 9, 2011, the criteria for schedular TDIU are met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.1, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for peripheral neuropathy of the bilateral lower extremities represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a June 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Also, the VA examinations of the Veteran's bilateral lower extremities in August 2009, March 2010, July 2010, and January 2012 and associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the examiners provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an increased rating for peripheral neuropathy in the bilateral lower extremities.  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

This appeal arises from the rating decision that granted service connection for peripheral neuropathy in the bilateral lower extremities.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Such ratings are referred to as "staged ratings."  Id.

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, a 20 percent rating is assigned for moderate incomplete paralysis, and 40 percent is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe, incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2014).  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, as is the case here, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2014).

A June 2009 private treatment record from Dr. S.S. noted the Veteran reported pain mostly at the bottom of his feet with sensitivity to contact.  The pain becomes worse in the evenings and when he moves around.  The Veteran complained of a tingly sensation, sometimes burning sensation, and muscle cramps in his insteps and calf muscles.  The Veteran denied his symptoms interfere with his sleep.  The report noted all the Veteran's symptoms were limited below the knee, the Veteran had normal posture, gait, and could sit, stand, and walk without difficultly.  The report further noted the Veteran's sensations were normal to pain, touch, vibration, position, and temperatures. The Veteran did not appear to have polyneuropathy.  The Veteran's reflexes were diminished at the knees and ankles at 1+.  A July 2009 electromyogram (EMG) revealed an abnormal study consistent with sensory/motor polyneuropathy without electromyographic change.   

In August 2009, the Veteran was provided a relevant examination of peripheral neuropathy in the bilateral lower extremities.  The examiner noted the Veteran's report of numbness and tingling in his legs and feet and symptoms of claudication after walking 400 yards on level ground at 2 miles per hour.  The Veteran reported calf pain at rest and difficulty with prolonged standing and walking.  The right and left lower extremity reflexes revealed both knee jerks 2+ and ankle jerks 2+.  The examiner's impression was the Veteran had normal motor and sensory function.  The examiner opined the Veteran had peripheral neuropathy, and had subjective factors of abnormal sensation in his feet that was improved with medication. 



An October 2009 private treatment record from Dr. C.K. noted the Veteran complained that was walking less.  A December 2009 private podiatry treatment record from Dr. A. C. noted the Veteran complained of muscle weakness, leg pain, numbness, tingling, and burning.  The podiatrist found the Veteran's muscle strength was +5/+5 for dorsilflexors, plantar flexors, invertors and evertors, bilaterally.  

A February 2010 private treatment record from Dr. S.S. found the Veteran had decreased sensation and a reflex of 1+.  The Veteran further complained of tenderness of his feet when he walks barefoot. 

The Veteran was provided another VA examination in March 2010.  The examiner noted the Veteran described progressive loss of strength, tingling and numbness in his feet and legs.  The Veteran reported symptoms of claudication after walking 60 yards on level ground at 2 miles per hour and reported not being able to stand or walk for prolonged periods.  He stated when sitting or lying down for 30 minutes, it was difficult for him to get up right and be stable.  He further reported calf pain and felt persistent coldness of the extremities.  The examiner found the Veteran's motor function was within normal limits, but the Veteran's sensory function was abnormal, with findings of decreased sensation.  The right and left lower extremity reflexes revealed both knee jerks 2+ and ankle jerks 2+.  The examiner found the Veteran had neuritis and neuralgia and opined that the effect of the condition on the claimant's daily activities was easily fatigued and unable to walk for long periods of time. 

In a March 2010 statement, the Veteran's wife stated that in the last year, the Veteran suffered severely with pain in his feet and legs.  She stated the Veteran no longer walks daily, works outside or in his garage, or goes to local and out of town worship services because of the pain he suffers in his feet.  Additionally she stated that the Veteran had been a pastor for 12 years and had to resign.  In another March 2010, the Veteran's friend stated that the Veteran continually deals with fatigue and weariness that does not seem to stem from physical exertion and Veteran's feet and legs restrict his ability to do physical things such as making trips to his mother's house, to his church for security inspections, as well as limiting his ability to visit hospitals and nursing homes.  He continues to have pain in his feet and legs that has not allowed him to resume any significant physical activity.  

He underwent another VA examination in July 2010.  The examiner noted the Veteran reported loss of strength, tingling and numbness in his feet and legs.  He reported symptoms of claudication after walking 50 yards on level ground at 2 miles per hour, calf pain and feeling persistent coldness of the extremities.  The Veteran did not report any functional impairment.  The examiner found the Veteran's motor function was within normal limits, but the Veteran's sensory function was abnormal on both feet in regards to vibration in the stocking glove distribution.  Both feet were normal in regards to pinprick/pain, temperature, position and touch.  The right and left lower extremity reflexes revealed both knee jerks 2+ and ankle jerks 2+.  The examiner found the Veteran had subjective factors of numbness, tingling, and pain and objective factors of impaired vibratory sense.  The examiner found the Veteran had neuritis and neuralgia and opined that the effects on the Veteran's usual occupation were none and the effects of the condition on the claimant's daily activities were none. 

A February 2011 private treatment record from Dr. A.O. noted the Veteran complained of discomfort, tingling, and numbness, particularly when on his feet for an extended period of time.  The report further noted the Veteran's "neuropathic symptoms continue to be a major problem."  A February 2011 private treatment record from Dr. S.S. noted the Veteran reported he cannot stand longer than an hour and a half and his pain has increased.  The Veteran reported he has less strength, unsteady at times, has a burning sensation, but has no swelling. 

A February 2011 statement from Dr. C.K. noted the Veteran had been his patient since 2006 and had reported his peripheral neuropathy of the bilateral lower extremities limited his ability to stand, walk, and sit for any extended period of time.  The medical provider stated it was his medical opinion that the Veteran's condition will continue to slowly deteriorate over time.  A March 2011 statement from Dr. S.S. noted the Veteran had been under his care since June 2009 because of peripheral polyneuropathy causing numbness and pain of the legs and feet.  Dr. S.S. stated that in spite of treatment, the Veteran remains severely affected to the extent that he is unable to tolerate wearing shoes for more than 30 minutes.  

In a subsequent letter in March 2011, Dr. S.S. reported that the Veteran's recent nerve conduction study showed a progression of pathology.  The March 2011 nerve conduction annotated a progressive worsening of burning, numbness, and tingling in the feet and legs with impression consistent with diffuse sensory polyneuropathy.  

A May 2011 private treatment record from Dr. S.S. noted the Veteran had pain in his feet and felt his legs get "swelled" with increase with activity.  The record further noted the Veteran had abnormal sensation in his feet and his motor function was normal.  

A December 2011 private treatment record from Dr. C.M. stated the Veteran was referred for a venous duplex ultrasound.  The Veteran had a history of leg pain, swelling, and tightness near the end of the day and occasional complaints of varicosities in his right pretibial region.  The Veteran denied any claudication type symptoms when walking long distance, but he had trouble climbing stairs.  A January 2012 private treatment record from Dr. C.M explained the Veteran had completed venous duplex testing that demonstrated no evidence of deep vein thrombosis (DTV) and no evidence of superficial venous insufficiency.  Dr. C.M opined that the Veteran had dependent edema as well as peripheral neuropathy that may both be contributing to his complaints. 

In view of the foregoing discussion, the Board finds that the evidence supports the assignment of the 20 percent presently assigned to each lower extremity to compensate the Veteran for peripheral neuropathy manifested that more closely approximates, but does not exceed that which is contemplated in the rating schedule for moderate paralysis of the sciatic nerve for each lower extremity.  The evidence shows the Veteran has symptoms that are purely sensory in nature and the condition can cause discomfort when walking, sitting, or standing.  He is found to have normal motor function and has subjective complaints of tingling, numbness, pain, and burning sensations in his legs and feet.  He has neuritis and neuralgia and sometimes feels unsteady.  As such, his neuropathy appears to warrant a rating for moderate incomplete paralysis.  A 20 percent rating is warranted for peripheral neuropathy of the bilateral lower extremities for the period of May 27, 2009 to January 27, 2012.  

Consideration has been given to assigning a higher disability evaluation for the Veteran's peripheral neuropathy of the bilateral lower extremities for the period of May 27, 2009 to January 27, 2012.  However, the evidence of record does not document during the relevant period that the condition was moderately severe.  The Veteran has impaired vibratory sense, motor function is within normal limits, his reflexes for both knees have consistently been 2+, his feet swell with increased activity, and he has subjective factors of numbness, tingling, and burning sensations.  The Board finds that his peripheral neuropathy of the bilateral lower extremities for the period of May 27, 2009 to January 27, 2012, most closely approximates a moderate disorder.  

Although a March 2011 statement from Dr. S.S. notes the Veteran is severely affected by his peripheral neuropathy of the bilateral lower extremities, Dr. S.S. did not explain why the characterization of severe was warranted for the Veteran's condition.  Furthermore, Dr. S.S. noted in a subsequent treatment record that the Veteran had abnormal sensation in his feet and his motor function was normal.  Aside from this one statement that Veteran's peripheral neuropathy of the bilateral lower extremities severely affect him, the evidence of record does not reveal that the Veteran suffers from the type of symptoms commensurate with the criteria for a rating of 40 or 60 percent.  The Board reiterates that the Veteran's disability picture as a whole does not reflect peripheral neuropathy of the bilateral lower extremities for the period of May 27, 2009 to January 27, 2012, higher than the 20 percent rating assigned herein. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his peripheral neuropathy of the bilateral lower extremities is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

To the extent the disabilities in combination render the Veteran unemployable, such level of impairment has been taken into account in the grant of a TDIU since December 09, 2011, as described directly below.

III. TDIU

The Veteran has consistently reported that he is unable to work due to his service-connected disabilities, especially his peripheral neuropathy of his bilateral lower extremities.  In his claim for TDIU, the Veteran reported he was employed as a pastor at a community Baptist church from 1998 to 2010, working 60 hours per week.  In his November 2012 Board hearing, the Veteran stated he resigned as pastor two years ago because he had to stand up for maybe 30 minutes at a time, and when he was done, he was ready to sit down.  He stated it was a "tremendous load to carry."  He further stated "I could get a job if I could hold it down.  But I can't do it."  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 36.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran filed his claim for TDIU on June 10, 2010, at which time the combined disability rating for multiple service-connected disabilities was 40 percent, as of May 27, 2009.  In a November 2011 rating decision, the Veteran was granted an increased rating for his service connected peripheral neuropathy of his right and left lower extremities, increasing his combined disability rating to 50 percent, as of May 27, 2009.  In an April 2012 rating decision, service connection was granted for 2 additional disabilities, increasing his combined disability rating, as of December 09, 2011, to 70 percent.  

Prior to December 09, 2011, the Veteran's combined service-connection rating was 50 percent, short of the schedular requirements for TDIU under 4.16(a).  As noted above, the Board has considered whether an extraschedular evaluation under 38 C.F.R. § 3.321 is warranted for the Veteran's issues on appeal.  The Board found that the symptomatology and impairments caused by the Veteran's service-connected disabilities were specifically contemplated by the schedular rating criteria.  The Board similarly finds that no referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is required for the period of May 27, 2009, to January 27, 2012.  This is because during this period he has not been shown unable to secure substantially gainful employment by reason of his service-connected disabilities.  Indeed, he was still working as a Minister into 2010.  Thus, TDIU prior to December 09, 2011 is denied. 

As of December 09, 2011, the Veteran is service connected for diabetes mellitus type II with erectile dysfunction, which is associated with peripheral neuropathy of his bilateral lower extremities, peripheral neuropathy of his bilateral upper extremities, and onychomycosis.  Since all of his service-connected disabilities are considered to have resulted from a common etiology, (diabetes mellitus type II), these disabilities are considered one disability and combined under Table in 38 C.F.R. § 4.25; yielding a single 70 percent disability.  Accordingly, the Board finds that the Veteran meets the schedular criteria for TDIU since December 09, 2011under 38 C.F.R. § 4.16(a).  

The evidence reflects the Veteran is currently unable to secure and follow substantially gainful occupation, and is therefore unemployable.  

In a January 2012 VA examination, the examiner opined that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  The Veteran's neurologist submitted a note in August 2012 stating the Veteran is unable to perform his normal duties and he should be considered disabled and unable to work.  A November 2012 note from the Veteran's endocrinologist stated the Veteran has a substantial amount of symptoms that affect him on a daily basis. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities affect the Veteran's ability to perform work tasks and render him unable to secure substantially gainful employment.  The Board further finds the Veteran's statements as to the effects of his disabilities on his employability to be competent and credible.  Accordingly, the Board finds that the criteria for a TDIU since December 09, 2011 are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Peripheral neuropathy in the left lower extremity for the period of May 27, 2009 to January 27, 2012 is denied. 

Peripheral neuropathy in the right lower extremity for the period of May 27, 2009 to January 27, 2012 is denied. 

Prior to December 09, 2011, TDIU is denied.

Since December 09, 2011, schedular TDIU is granted.


REMAND

For the reasons set forth below, the following issues are REMANDED to the AOJ for additional development: entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy in the left lower extremity since January 27, 2012, and entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy in the right lower extremity since January 27, 2012.  

The Veteran claimed in his November 2012 Board hearing that his condition has worsened since his last VA examination in January 2012.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination may be appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Here, the evidence of peripheral neuropathy since the last VA examination in January 2012 includes VA treatment records and statements from the Veteran's private physicians.  An August 2012 statement from Veteran's private neurologist stated the Veteran's symptoms are interfering with his normal daily activities, such as walking, standing, or prolonged sitting, thus, rending him unable to work.  A November 2012 statement from the Veteran's private endocrinologist stated the Veteran's peripheral neuropathy produces intolerable tingling, numbness, burning, and other symptoms that affect the Veteran daily.  A May 2012 VA treatment record noted the Veteran reported tingling and numbness.  He reported he wears diabetic shoes.  The record noted the Veteran's motor function and reflexes were normal.  His rapid alternating movement was intact, but his gait was not assessed.  The Veteran's sensory function was abnormal.  The report noted the Veteran had "severe peripheral neuropathy."  December 2012, June 2013, and April 2014 VA treatment records all noted the Veteran's peripheral neuropathy was "severe."  The VA treatment records do not provide sufficient detail of how the characterization of "severe" was decided.  Given the fact that the Veteran contends his peripheral neuropathy of his lower extremities has worsened and the characterization of the Veteran's peripheral neuropathy as severe in his VA treatment records, the Board finds that VA should afford him a new examination so that a full and fair evaluation of his claim may be made. 

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's peripheral neuropathy of the lower extremities during the appeal period beginning in January 2012.  All attempts to procure records should be documented in the claims file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner or examiners with the sufficient expertise to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the lower extremities.  The claims folder and any pertinent evidence in Virtual VA not included in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided. 

3. Thereafter, the RO or the AMC should review the claims folder and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4. After completing the above, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


